Citation Nr: 1214852	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-37 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2008.  In May 2010, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The appeal was remanded in July 2010.  


FINDINGS OF FACT

1.  Service connection is in effect for traumatic neuropathy of the left (minor) medial cutaneous nerve of the forearm and left bicep, rated 20 percent disabling, and residuals of a donor skin graft, rated noncompensable.  

2.  The Veteran is not unable to secure or follow substantially gainful employment by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of his and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice was provided in connection with the Veteran's claim in November 2007.  In addition, he was provided with information concerning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's VA and service treatment records have been obtained, as have private records identified by the Veteran.  Employment information was not available.  A VA examination provided in March 2011 described the disabilities, including history, in detail, and presents a sufficient basis for a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination also expressed an opinion as to the effect of the Veteran's service connected disabilities on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  At the Veteran's Travel Board hearing in May 2010, the existence of additional evidence was discussed, and obtained in the course of the remand development.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  TDIU Rating

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  To qualify for a TDIU rating based on schedular requirements, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).

The Veteran's service-connected disabilities are traumatic neuropathy of the left (minor) medial cutaneous nerve of the forearm and left bicep, rated 20 percent disabling, and residuals of a donor skin graft, rated noncompensable.  These ratings do not meet the percentage requirements for consideration of a TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  Therefore, the Board must consider whether, under 38 C.F.R. § 4.16(b), there should be a referral to the Director of the VA Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis.

In his TDIU claim, received in January 2000, the Veteran stated that he was unable to work due to body pains and headaches.  The effects of nonservice-connected disabilities may not be considered in support of a claim for a TDIU rating based on service-connected disability.  38 C.F.R. § 4.19.  Rather, he must be shown to be unemployable due solely to his service-connected disabilities.  

On a VA examination in March 2011, the Veteran stated that he had weakness, increased sensitivity, pain and numbness of the left arm since the injury occurred in 1963.  He said that the arm was pruritic and it felt like ants were crawling on him.  Reflexes in the left arm were normal, except for decreased (hypoactive) brachioradialis reflex.  Sensory examination revealed normal vibration and position sense.  Sensation to pinprick was decreased 50 percent over the forearm area.  Light touch over the forearm was also decreased 50 percent.  Motor strength was reduced to 4/5.  There was no muscle atrophy, although the left medial forearm was noted to be decreased in bulk, especially about the well-healed scar.  No joint was affected by the nerve disorder.  He had previously worked as a police officer, and then a real estate agent; he was currently retired.  The cause of his retirement was noted to be a back injury while working as a police officer.  The effect on occupation was increased tardiness and absenteeism.  He also had decreased concentration, problems with lifting and carrying, decreased strength of the upper extremity, and pain.  The examiner concluded that his service-connected condition should not preclude light duty or sedentary employment.  Strenuous physical employment was limited given his left upper extremity condition; his donor site scar did not affect employability.  

The VA and private medical records do not indicate that the Veteran is unable to work due to his service-connected disabilities.  In August 2010, he was evaluated by D. T. Alter, M.D.  He stated he sustained an injury to his left forearm in the military, and that he had had persistent paresthesias and persistent weakness and dysfunction of the left and forearm as a result.  On examination, he had decreased light touch sensation over the volar aspect of the forearm distal to the wound.  The skin graft was well-healed.  He had full range of motion of the elbow.  The wrist and fingers and good range of motion.  There was weakness with flexor digitorum profundus function the ring finger and to a lesser extent the little finger.  Grip strength was about 4/5.  Wrist flexion was strong.  Wrist extentio and finger extension were strong.  Thumb mobility and strength was 5/5.  He did have some decreased light touch sensation in the median nerve distribution.  He had positive Tinel's over the median nerve and carpal tunnel.  The assessment was soft tissue injury of the left forearm with subsequent weakness and paresthesias.  Dr. Alter concluded that the Veteran sustained a permanent impairment with regards to the injury.  His dysfunction included paresthesias involving the volar forearm, and he also appeared to have some median nerve sensory deficits, with no apparent nerve motor deficits.  Loss of muscle mass was likely a result in the 4/5 strength of his ring finger, to a lesser extent the little finger.  This provided "about most" of the grip strength, so grip strength was about 4/5.  He recommended electrodiagnostic studies (electromyogram (EMG) and nerve conduction velocities (NCV)) to better document nerve injury.  He believed the Veteran was unable to push, pull or lift heavy objects with his left hand; certainly it affected his ability to function.  Sedentary type use was an opinion, but certainly no heavy pushing, pulling or lifting was reasonable.  Further recommendations were pending the EMG/NCV.  

He was referred for further studies to B. Tolia, M.D.  Dr. Tolia, in September 2010, found the Veteran to have no localized weakness in all four extremities.  Sensory examination showed no abnormalities, except for numbness in the left medial distal forearm.  He was diagnosed as having a left proximal forearm injury with skin graph, and was now having post traumatic and returning surgical numbness and tingling o the ventral aspect of the forearm.  The EMG and NCV in October 2010 showed decreased conduction velocity in the left and right ulnar motor nerves.  Both the left and right median sensory  nerves showed prolonged distal onset latency prolonged distal peak latency, and decreased conduction velocity.  The left and right radial sensory nerves showed prolonged distal peak latency, and the and reduced amplitude.  All remaining nerves were within normal limits.  Despite these bilateral findings, service connection is only in effect for a left arm disability.  A handwritten notation dated in December 2010 noted that EMG of the upper extremities was negative.  

Dr. Alter's records did not refer to the EMG and NCV results; the subsequent records were related to knee complaints.  Earlier records shows shoulder complaints.  Dr. Tolia's records showed a cervical spine disorder; service connection is not in effect for any of these disabilities.  A non-service-connected back condition caused his retirement from the police force in 1975, and he has not explained how his left arm condition affected his employment as a real estate agent.  

The weight of the evidence establishes that the Veteran is unemployed due to nonservice-connected factors.  The VA examiner in March 2011 found that the Veteran was not unemployable due to service-connected disabilities, although he could not engage in strenuous physical activity, but he was most recently employed as a real estate agent.  Dr. Alter did not state that the Veteran was unemployable, due to his service-connected left arm condition, and although he did indicate he would be limited from heavy physical activity, possibly to sedentary activity.  Dr. Alter's opinion was given before any electrodiagnostic studies, however, which he had recommended to better document the nerve injury.  The most recent EMG was negative.  The considerable weight of the evidence establishes that the Veteran is not unemployed due to service-connected factors, and that his service-connected disabilities do not affect his employment beyond the extent contemplated by the combined ratings in effect during the appeal period.  The Board finds this is not a proper case for referral to the Director of the VA Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis.  As the preponderance of the evidence is against the TDIU claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


